Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, 13-15, 24 and 26, drawn to a nucleic acid molecule for pseudouridylation of a target uridine in a target RNA in a mammalian cell, wherein the .  
Group II, claim(s) 16, drawn to a method for treating, preventing, delaying, or ameliorating any of the diseases listed in claim 16 in a subject in need thereof, the method comprising administering to the subject a nucleic acid molecule according to claim 1 (A61K 48/00). This group is subject to a further restriction of a disease.
Group III, claim(s) 17, 18, drawn to a method for converting a uridine in a target RNA molecule into a pseudouridine, comprising the steps of contacting a target RNA comprising a target uridine with the nucleic acid molecule according to claim 1  in the presence of a pseudouridylation enzyme or RNP complex and allowing the uridine to be converted thereby (C12N 15/11). 
Group IV, claim(s) 19-22, drawn to a vector comprising an intron sequence that is located between an upstream exon A sequence and a downstream exon B sequence, wherein the exon A sequence and the exon B sequence are of a gene that is not the natural gene for the intron sequence, and wherein the intron sequence comprises a snoRNA sequence encoding a nucleic acid molecule comprising a guide region capable of forming a partially double stranded nucleic acid complex with a target RNA comprising .  
Group V, claim(s) 23, drawn to a method for treating, preventing, delaying, or ameliorating any of the diseases listed in claim 19 in a subject in need thereof, the method comprising administering to the subject a nucleic acid molecule according to claim 19 (A61K 48/00). This group is subject to a further restriction of a disease.
Group VI, claim(s) 25, drawn to a method for converting a uridine in a target RNA molecule into a pseudouridine in a cell, preferably a human cell, comprising the steps of: administering to the cell a vector according to claim 19 allowing the transcription of the exon A / intron / exon B sequence; allowing splicing and the formation of the snoRNA positioned in the intron; and allowing the snoRNA to form a partially double stranded nucleic acid complex with the target RNA molecule, wherein the partially double stranded nucleic acid complex is capable of engaging a mammalian pseudouridylation enzyme to form a functional RNP complex, wherein the snoRNA correctly positions the target uridine for it to be converted by the RNP complex, and wherein the target uridine is converted by the RNP complex to a pseudouridine (C12N 15/11). 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.2.  Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a nucleic acid , this technical feature is not a special technical feature as it does not make a con-tribution over the prior art in view of Univ of Rochester (WO 2007/064952 cited on PCT237 filed 09/24/2020. Univ. of Rochester describes engineered small nucleolar guide RNAs that are derived from H/ACA snoRNA and that are suitable to direct the pseudouridylation of a target RNA in mammalian cells (cf. D1, claims 27-49, paragraphs 61, 72, 73), i. e. the guide RNAs are capable of engaging a mammalian pseudouridylation enzyme, as required by claim 1. Thus, the special technical feature does not make a con-tribution over the prior art and the groups lack unity of invention.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.2.  Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a nucleic acid molecule for pseudouridylation of a target uridine in a target RNA, this technical feature is not a special technical feature as it does not make a con-tribution over the prior art in view of Univ of Rochester (WO 2007/064952 cited on PCT237 filed 09/24/2020. Univ. of Rochester describes engineered small nucleolar guide RNAs that are derived from H/ACA snoRNA and that are suitable to direct the pseudouridylation of a target RNA in mammalian cells (cf. D1, claims 27-49, paragraphs 61, 72, 73), i. e. the guide RNAs are capable of engaging a mammalian pseudouridylation enzyme, as required by claim 1. Thus, the special technical feature does not make a con-tribution over the prior art and the groups lack unity of invention.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups I and V lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of group I is a nucleic acid complex that is not the special technical feature of group V.  Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups I and VI lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of group I is a nucleic acid complex that is not the special technical feature of group VI comprise different nucleic acid complexes.  Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.


 lack unity of invention because even though the inventions of these groups require the technical feature of a nucleic acid molecule for pseudouridylation of a target uridine in a target RNA, this technical feature is not a special technical feature as it does not make a con-tribution over the prior art in view of Univ of Rochester (WO 2007/064952 cited on PCT237 filed 09/24/2020. Univ. of Rochester describes engineered small nucleolar guide RNAs that are derived from H/ACA snoRNA and that are suitable to direct the pseudouridylation of a target RNA in mammalian cells (cf. D1, claims 27-49, paragraphs 61, 72, 73), i. e. the guide RNAs are capable of engaging a mammalian pseudouridylation enzyme, as required by claim 1. Thus, the special technical feature does not make a con-tribution over the prior art and the groups lack unity of invention.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups II and IV lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of group II is a nucleic acid complex that is not the special technical feature of group IV.  Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups II and V lack unity of invention because the groups do not share the same or corresponding technical 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups II and VI lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of group II is a nucleic acid complex that is not the special technical feature of group VI.  Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups III and IV lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of group III is a nucleic acid complex that is not the special technical feature of group IV.  Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups III and V lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of group III is a nucleic acid complex that is 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups III and VI lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of group III is a nucleic acid complex that is not the special technical feature of group VI.  Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.2.  Groups IV and V lack unity of invention because even though the inventions of these groups require the technical feature of a vector comprising an exon sequence, this technical feature is not a special technical feature as it does not make a con-tribution over the prior art in view of Richard et al. (Molecular and Cellular Biology cited on PCT237 filed 09/24/2020). Richard et al. teach an expression vector comprising a snoRNA sequence located in an intron and flanked by two exons of the globin gene, in which the snoRNA sequence is not naturally located and is a guide RNA capable of directing the pseudouridylation of a target RNA. Thus, the special technical feature does not make a con-tribution over the prior art and the groups lack unity of invention.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.2.  Groups IV and VI lack unity of invention because even a vector comprising an exon sequence, this technical feature is not a special technical feature as it does not make a con-tribution over the prior art in view of Richard et al. (Molecular and Cellular Biology cited on PCT237 filed 09/24/2020). Richard et al. teach an expression vector comprising a snoRNA sequence located in an intron and flanked by two exons of the globin gene, in which the snoRNA sequence is not naturally located and is a guide RNA capable of directing the pseudouridylation of a target RNA. Thus, the special technical feature does not make a con-tribution over the prior art and the groups lack unity of invention.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.2.  Groups V and VI lack unity of invention because even though the inventions of these groups require the technical feature of a vector comprising an exon sequence, this technical feature is not a special technical feature as it does not make a con-tribution over the prior art in view of Richard et al. (Molecular and Cellular Biology cited on PCT237 filed 09/24/2020). Richard et al. teach an expression vector comprising a snoRNA sequence located in an intron and flanked by two exons of the globin gene, in which the snoRNA sequence is not naturally located and is a guide RNA capable of directing the pseudouridylation of a target RNA. Thus, the special technical feature does not make a con-tribution over the prior art and the groups lack unity of invention.



This application contains claims directed to the following patentably distinct species.  Claim 16 and 23 are directed to patentably distinct diseases. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-07350735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.







/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635